Citation Nr: 1042617	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 to 
March 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2004 RO rating decision.

In April 2010, the Board remanded the claim for service 
connection for hepatitis C.  Specifically, the RO/AMC was 
directed to obtain the Veteran's records from the Social Security 
Administration (SSA), to send the Veteran a questionnaire 
pertaining to his hepatitis C risk factors, and to schedule him 
for a VA examination.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Hepatitis C was not present in service or until many years 
thereafter, and the preponderance of the evidence reflects this 
disability is due to in-service intravenous (IV) drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty.  38 U.S.C.A. §§ 
101(16), 105(a), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.301(d), 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2003 pre-rating letter provided notice to 
the appellant regarding what information and evidence is needed 
to substantiate the claim for service connection for hepatitis C, 
including information pertaining to the risk factors for 
hepatitis C.  The May 2003 letter, along with an August 2005 
letter also provided the appellant with notice as to what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  
Furthermore, an April 2010 letter specifically requested that the 
Veteran fill out a questionnaire identifying the hepatitis C risk 
factors that applied to him.

The January 2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the May 2003 letter.  
After issuance of the August 2005 and April 2010 letters, and 
opportunity for the Veteran to respond, the September 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

While the RO has not furnished to the Veteran a letter meeting 
the Dingess/Hartman  requirements as to disability rating and 
effective date, the Board finds that this notice defect is not 
shown to prejudice the Veteran.  Because the Board herein denies 
the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter remaining on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), the Veteran's SSA records, VA 
outpatient treatment records, private treatment records, and the 
report of an August 2010 VA examination.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.



II.  Analysis

The Veteran alleges that his hepatitis C is related to sharing 
needles while using drugs during military service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in service.  38 
C.F.R. § 3.303(d).

Direct service connection may be granted only when a disability 
was incurred or aggravated in line of duty, and not the result of 
the Veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs. 3 8 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin. 38 C.F.R. § 3.301(c)(1).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was the result of the abuse of 
alcohol or drugs by the person for whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or nonprescription drugs for a 
purpose other than the medical intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1.

VA's General Counsel has confirmed that direct service connection 
for disability that is the result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC-7-99; 
VAOPGCPREC-2-98.  See generally Allen v. Principi, 237 F. 3d 
1368, 1377 (Fed. Cir. 2001).

The Board points out that risk factors for hepatitis C include 
intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

In this case, the Veteran's service treatment records are 
unremarkable for any treatment or diagnosis associated with 
hepatitis.  It was noted on the Veteran's September 1970 entrance 
examination report that he had a tattoo on his left forearm.

A June 1999 private treatment record from Dr. R notes that the 
Veteran had hepatitis C.  In June 2000 and March 2002, laboratory 
results confirmed that the Veteran had hepatitis C.  

A January 2006 VA outpatient treatment record reflects that the 
Veteran denied using illegal drugs at that time but had been 
exposed to dirty needles in the past.  

The Board notes that the Veteran was notified of the hepatitis C 
risk factors in a May 2003 letter and was asked to identify the 
risk factors that applied to him.  The Veteran did not respond to 
this request, but he noted on his August 2005 VA Form 9 that he 
had shared needles while using drugs during military service.  
Pursuant to the Board's April 2010 remand, VA sent the Veteran 
another letter requesting him to fill out a questionnaire 
identifying the hepatitis C risk factors that applied to him.  
The Veteran did not respond to this letter.

The report of an August 2010 VA examination reflects that the 
Veteran reported that the onset of his hepatitis C was in 1990.  
The examiner noted that the Veteran had admitted to using heroin 
and sharing needles during his military service.  The examiner 
opined that this was the most likely cause of his hepatitis C.

The Board points out that the Veteran's intravenous drug use 
during his military service clearly constitutes drug abuse 
pursuant to 38 C.F.R. § 3.301(d), and consequently any injury or 
disease, including hepatitis C infection, resulting from that 
drug abuse is not considered to have occurred in the line of 
duty.  

The Veteran is competent to testify as to his observations, 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony that hepatitis C is due to 
something other than the Veteran's admitted in-service drug use 
is an etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  The record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to limited or no probative 
value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In short, the only competent medical evidence on file reflects 
that the Veteran's intravenous drug abuse during service is the 
most likely source of his hepatitis C infection.  As indicated 
previously, a disease resulting from the abuse of drugs in 
service may not be considered to have been incurred in the line 
of duty, thereby precluding entitlement to direct service 
connection, including for any resulting infections.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


